Citation Nr: 0003153	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  98-06 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Determination of a proper initial rating for residuals of a 
fracture of the right second metacarpal, currently assigned a 
zero-percent evaluation.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1985 to May 
1986, and on active duty for training in May 1988.  

This matter arises from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which granted service connection for 
residuals of a fracture of the right (dominant) second 
metacarpal, and assigned an initial evaluation of zero-
percent, effective from June 27, 1996.  The veteran filed a 
timely appeal, contending that the severity of his residuals 
of a fracture of the right second metacarpal warrants 
assignment of an initial compensable examination.  The case 
has been referred to the Board of Veterans' Appeals (Board) 
for review.  


REMAND

The record shows that while serving on active duty for Army 
Special Forces training in May 1988, the veteran sustained a 
fracture to the right second metacarpal.  Service connection 
for residuals of a fracture of the right second metacarpal 
was granted by an August 1997 rating decision, and an initial 
zero-percent disability evaluation was assigned, effective 
from June 27, 1996.  This determination was based on the 
report of an April 1997 VA rating examination in which the 
veteran was noted to complain of an inability to grip with 
his right hand, and of being unable to hold a handgun with 
his right (dominant) hand.  

On examination, the veteran was found to have what was 
characterized as a mild flexion curvature of the medial 
second metacarpal bone.  The examiner stated that his grip 
was "good," and strong as compared with his left hand.  
There was only localized tenderness to palpation noted.  The 
examiner did not state the veteran's actual range of motion, 
and only indicated that it was "less restricted."  

The veteran submitted a statement dated in May 1998 from 
Curtis M. Whisler, M.D.  Dr. Whisler stated that he had seen 
the veteran in May 1998, and that the veteran had complained 
of a burning sensation and persistent pain in the second 
digit of the right hand.  He further indicated that the 
veteran had a soft tissue injury and possible nerve injury to 
the second metacarpal.  

The veteran appeared at a personal hearing before the 
undersigned Board Member at the RO in December 1999, and he 
testified at that time that his right hand disability caused 
a significant impairment of his ability to perform his job 
adequately  He testified that on using his hand for more than 
20 minutes at a time, he experienced severe pain and a great 
deal of weakness.  The veteran indicated that he experienced 
a sharp pain in the area of deformity, which rendered the 
entire hand useless.  He further expressed his desire to be 
afforded surgery to correct the deformity.  In addition to 
pain, the veteran also testified that he experienced swelling 
on continuous use, which restricted the range of motion in 
his hand and wrist.  

The Board finds that in view of the veteran's subjective 
complaints of being unable to use his right hand properly, in 
consideration of the obvious bony deformity, and in view of 
Dr. Whisler's opinion that the veteran has soft tissue and 
possible nerve damage in his right hand, further development 
of the case is necessary in order to adjudicate the case 
properly.  The veteran should be afforded orthopedic and 
neurological examinations to determine the extent and 
severity of his right hand disability, and to assess his 
overall level of functional impairment.  Thereafter, the RO 
should readjudicate the case on a de novo basis, taking into 
account all relevant evidence.  In this regard, the Board 
notes that the veteran has appealed the initial assignment of 
a disability rating.  An appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).   

Therefore, in light of the foregoing, and in order to fully 
and fairly adjudicate the veteran's claim, the case is 
REMANDED to the RO for the following action:  

1.  The RO should contact the veteran, 
and after obtaining any necessary 
authorization, should obtain and 
associate with the veteran's claims file 
any medical records pertaining to 
treatment for his residuals of a fracture 
of the right second metacarpal dated 
since the time of the last request for 
such information.  

2.  The veteran should be scheduled to 
undergo orthopedic and neurological 
examinations to determine the extent and 
severity of his service-connected 
residuals of a fracture of the second 
metacarpal.  The veteran's claims file 
should be made available to the examiners 
for review in advance of the scheduled 
examinations.  

The examiner conducting the neurological 
portion of the rating examination is 
requested to determine if the veteran's 
residuals of a fracture of the right 
second metacarpal involves nerve or other 
soft tissue damage, and is requested to 
offer an opinion as to the extent and 
severity of any such damage.  If no 
neurological or soft tissue damage is 
noted, the examiner should so indicate.  

The examiner conducting the orthopedic 
portion of the rating examination is 
requested to determine the extent of 
functional impairment in the veteran's 
right hand which is determined to be the 
result of his service-connected residuals 
of a fracture of the right second 
metacarpal.  The examiner is requested to 
offer an opinion as to the extent to 
which the veteran's service-connected 
right second metacarpal disability 
affects the overall functional ability of 
his right hand.  

All indicated tests and studies, 
including measurements of grip strength, 
and range of motion should be performed.  
In addition, the examiners should offer 
opinions as to the effects, if any, of 
functional limitation due to pain.  The 
examiners are requested to include 
complete rationales in their typewritten 
reports for all opinions expressed.  

3.  Following completion of the requested 
development, the RO should adjudicate the 
issue of a determination of a proper 
initial rating for residuals of a 
fracture of the second metacarpal on a de 
novo basis.  The RO should consider 
whether a staged rating is appropriate 
(Fenderson, supra), and whether 
application of the extraschedular 
provisions is warranted.  38 C.F.R. § 
3.321(b) (1999); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  If the maximum rating 
is not assigned, he and his service 
representative should be furnished with a 
supplemental statement of the case, and 
be provided with an opportunity to 
respond before the case is referred back 
to the Board for further review.  

The purpose of this REMAND is both to obtain additional 
information and to accord the veteran due process of law.  
The Board does not intimate any opinion as to the merit of 
the veteran's claim, either favorable or unfavorable, at this 
time.  The veteran is free to submit any additional evidence 
he desires to have considered in connection with his current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the veteran until he is notified.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




